Citation Nr: 0411232	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  02-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an effective date prior to December 13, 1999, 
for the award of service connection for a right face condition 
with nerve damage.  

4.  Entitlement to an effective date prior to December 13, 1999, 
for the award of service connection for temporomandibular joint 
(TMJ) syndrome.

5.  Entitlement to an earlier effective date prior to November 19, 
2002, for a 30 percent evaluation of TMJ syndrome, with headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to September 
1965.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision issued in February 2002 by the Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the RO initiated action relevant to service 
connection for a back disability, apparently based on a statement 
made by the veteran in his October 2002 substantive appeal 
relevant to receipt of benefits from an earlier date.  In an April 
2003 communication, the veteran clarified that he was not seeking 
service connection for a back disorder.

The Board also notes that the issues developed and perfected for 
appeal include entitlement to service connection for hypertension.  
That is the precise benefit the veteran identified on his claim 
and therefore the diagnosis the RO adjudicated throughout this 
appeal.  The veteran's representative argues, however, that the 
veteran should be entitled to service connection for a 
cardiac/hypertensive disorder.  This matter is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for hypertension 
and tinnitus and the issue of entitlement to an effective date 
prior to November 19, 2002, for a 30 percent evaluation of TMJ 
syndrome, with headaches, are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance with 
regard to the effective date claims decided herein.

2.  Formal or informal claims for service connection for TMJ 
syndrome and a right face condition with nerve damage were not 
received prior to December 13, 1999.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to December 13, 
1999, for the grant of service connection for TMJ syndrome have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2003).  

2.  The requirements for an effective date prior to December 13, 
1999, for the grant of service connection for right face condition 
with nerve damage have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), eliminated 
the concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the effective date 
claims now before the Board.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has complied 
with the notification and assistance provisions of the VCAA such 
that the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Recently, the Court has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the agency of 
original jurisdiction.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also cited to four requirements under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: 
(1) notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the information 
and evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; and 
(4) a request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id. at 
422.  VA's General Counsel has held that the statement by the 
Court in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. § 
5103(a) require that VA request that the claimant provide any 
evidence in his or her possession which pertains to the claim is 
obiter dictum and that 38 U.S.C.A. § 5103(a) does not require VA 
to seek evidence from a claimant other than that identified by VA 
as necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(February 24, 2004).  General Counsel continued to discuss how VA 
may determine whether failure to request the fourth element is 
harmful to a claimant and that if no harm is found that VA may 
proceed to render a decision without further notice.

The veteran filed his claims for service connection for a right 
face condition with nerve damage and for TMJ syndrome as secondary 
to his service-connected disabilities of psychoneurosis, anxiety, 
in December 1999, prior to the enactment of the VCAA.  In a March 
2000 rating decision, the RO denied service connection for these 
disabilities.  In April 2001, subsequent to the November 2000 
enactment of the VCAA, the RO notified the veteran of VA's 
enhanced duties to notify and assist.  

In the April 2001 letter, the RO informed the veteran of the 
evidence considered in connection with the service connection 
claims.  The RO explained that VA was required to make reasonable 
efforts to assist the veteran in obtaining such evidence, 
including medical records, employment records, and records from 
federal agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO requested the veteran to identify all 
outstanding evidence that needed to be secured, or to obtain the 
evidence on his own initiative and send it to the RO.  The RO 
indicated that it would provide the veteran a medical examination 
or secure a medical opinion if it thought that such an examination 
or opinion was necessary to make a decision in the case.  
Additionally, the RO noted that per a telephone conversation with 
the veteran, he indicated that he would like for a report by his 
private dentist, A. Iacobucci, D.D.S., to be considered in 
connection with his claims.  The RO confirmed that the veteran 
would be requesting this report himself and forwarding it to the 
RO.  In May 2001, the RO received a letter from Dr. Iacobucci that 
provided information relevant to the veteran's service connection 
claims for right face condition with nerve damage and TMJ 
syndrome.  The above demonstrates that each of the elements 
necessary for an adequate VCAA notice were provided to the veteran 
in connection with his service connection claims.


The RO then re-adjudicated the veteran's service connection claims 
with consideration of the VCAA and the entire record, thus 
correcting any timing deficiencies relevant to issuance of the 
VCAA notice.  In a rating decision dated in February 2002, the RO 
granted service connection for TMJ syndrome, evaluated as 10 
percent disabling, effective December 13, 1999, and for a right 
face condition with nerve damage, evaluated as 10 percent 
disabling, effective December 13, 1999.  

Thereafter, the veteran filed a notice of disagreement with 
respect to the assigned effective dates.  In a recent opinion, 
VA's General Counsel considered the question of whether VA must 
notify a claimant via a VCAA letter of the information and 
evidence necessary to substantiate an issue first raised in a 
notice of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the claimant 
of the information and evidence necessary to substantiate the 
claim.  The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103 notice, VA 
receives a notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  

See VAOPGCPREC 8-2003 (December 22, 2003).  This General Counsel 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
2002); 38 C.F.R. § 14.507 (2003).  The Board finds that, in the 
veteran's case, under the holding of VAOPGCPREC 8-2003, further 
notice from VA to the veteran is not required with regard to his 
claims for earlier effective dates for the grants of service 
connection discussed herein because documents issued to the 
veteran provided notice sufficient to enable him to prepare and 
present argument directly pertinent to his appeal.  The statement 
of the case issued in September 2002 notified the veteran of the 
evidence considered, the legal criteria relied on, and the reasons 
and bases for the denial of his claims.  Specifically, the RO 
stated that the effective date of December 13, 1999, for both TMJ 
syndrome and right face condition with nerve damage, was assigned 
because that was the date the veteran's claims were first received 
and because there was no evidence of record of any earlier claim, 
formal or informal, for those benefits.  Additionally, the 
statement of the case referenced the relevant laws and 
regulations, including 38 C.F.R. § 3.400(b)(2) pertaining to 
effective dates for service connection, as well as VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the relevant 
VCAA cites in the United States Code.  The veteran's arguments 
rely on evidence and information in the claims file, in essence 
that an earlier effective date is warranted because he had the 
service-connected disabilities prior to the date of receipt of his 
claim.  Based on these facts the veteran has been fully advised as 
to what evidence would be required to show entitlement to an 
earlier effective date.  As previously noted, in the September 
2002 statement of the case, the RO clearly advised the veteran 
that VA regulations do not, in fact, allow for an effective date 
prior to December 13, 1999, the date of receipt of the veteran's 
claims for service connection for TMJ syndrome and right face 
condition with nerve damage.

Under the circumstances of this case, where the veteran's 
arguments are based on evidence acknowledged to already be in the 
claims file, the Board also finds that a remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  And, since the RO has 
provided the veteran with all required notice relevant to the 
legal basis for the denial of his claims, the Board finds that 
there is no prejudice in proceeding with the claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton 
v. Brown, 9 Vet. App. 553, 567 (1996).  As such, the Board will 
proceed to address the merits of the effective date claims.

II.  Factual Background

On September 17, 1965, the RO received the veteran's initial 
application for compensation based on a claim of entitlement to 
service connection for nasal obstruction-deviated septum, a 
knocked out tooth, and scars of the upper and lower lips.  He made 
no mention of jaw problems or facial pain.  

On February 16, 1966, the RO received the veteran's informal claim 
for service connection for a nervous condition.  He indicated that 
in August 1965 he began to "suffer from pressure in the head," and 
that he sought treatment for this pressure and headaches.  He did 
not mention any jaw problems or facial pain.

No further communication relating to the veteran's disabilities 
was received until approximately 30 years later.  On December 13, 
1999, the RO received the veteran's informal claims for service 
connection, for disabilities specified as follows:  increased 
pressure and pain to the right side of the face, ringing in the 
ears (tinnitus), inability to sleep, high blood pressure 
(hypertension), anxiety and depression, and nerve damage and TMJ.  
The veteran contended in his claim that he was entitled to service 
connection for these disabilities as they were associated with his 
service-connected disabilities.  In a February 2002 rating 
decision, the RO granted service connection for TMJ syndrome, 
evaluated as 10 percent disabling, effective December 13, 1999, 
and for right face condition with nerve damage, evaluated as 10 
percent disabling, effective December 13, 1999.  

III.  Legal Analysis

A claim or application is a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his representative, a Member of Congress, or some person 
acting as next of friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  38 C.F.R. § 3.155(a).  Under VA regulations, 
an informal claim application must be written.  Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant 
of direct service connection will be the day following separation 
from active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, the effective date 
will be assigned on the basis of the facts as found.  38 C.F.R. § 
3.400(a).  

When the evidence in this case is considered under the laws and 
regulations set forth above, the Board finds that December 13, 
1999 is the correct date for the grant of service connection for 
TMJ syndrome and a right face condition with nerve damage.  The 
veteran alleges that he is entitled to an earlier effective date 
for his award of service connection because he incurred TMJ 
syndrome and right face condition with nerve damage prior to that 
date and had filed compensation claims for other disabilities in 
1965 and 1966.  The veteran does not argue that he specifically 
claimed entitlement to the disabilities at issue in 1965 or 1966, 
rather that such disabilities are related to his initial in-
service injuries for which he first sought benefits.  These 
arguments are insufficient to establish that the veteran is 
entitled to an earlier effective date.  The effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, but 
rather on the date that the application upon which service 
connection was eventually awarded was filed with VA.  See LaLonde 
v. West, 12 Vet. App. 377, 382-383 (1999).  

The first written documentation in which the veteran raised claims 
for service connection for TMJ syndrome, increased pressure and 
pain to the right side of the face, and nerve damage was received 
by the RO on December 13, 1999.  The record does not contain any 
earlier statement or action indicating an intent to file a claim 
specific to TMJ or facial pain.  The veteran's first claim for VA 
benefits, dated in September 1965, only identified that he was 
seeking service connection for nasal obstruction-deviated septum, 
a knocked out tooth, and a scar of the upper and lower lips.  The 
veteran did not indicate any problem with his temporomandibular 
joint, the right side of his face, or his facial nerves at that 
time.  

The Board notes that in determining the effective date for service 
connection, the receipt of medical evidence cannot be accepted as 
a claim for benefits, but in any event notes that VA examinations 
in November 1965 and December 1967 failed to show that the veteran 
complained about his jaw or his face.  In fact, the November 1965 
examination, which included a dental report, found normal 
excursions of the mandible without speech or mastication 
interference and without displacement of the mandible or 
occlusion.  At most that examination noted a mild loss of 
sensation of the second division of the fifth cranial nerve, upper 
right lateral incisor nonvital (periapical involvement).  The 
Board notes that neither verbal complaints to an examiner, even if 
shown in this case, nor medical evidence demonstrating additional 
disability may constitute an initial claim for VA compensation 
benefits based on a new diagnosis.  38 C.F.R. §§ 3.1(p), 3.155(a) 
(2003); see Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999); LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  

The Board also recognizes that in his February 16, 1966, claim for 
service connection for a nervous condition, the veteran stated 
that he had pressure in his head and headaches.  He references 
these complaints as support for his diagnosed nervous condition 
and did not indicate in any way that such were related to jaw 
problems or to nerve damage in the face or that pain was localized 
to such areas.  Again, as set out above, a close reading of the 
statements submitted to VA fails to reveal that the veteran 
evidenced any intent to apply for VA benefits for complaints 
related to the jaw or face prior to December 1999.  See 38 C.F.R. 
§ 3.155(a); cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA 
must liberally consider statements and address issues that are 
"reasonably raised" therein).

Instead the Board emphasizes that the first time the veteran 
referenced TMJ or nerve damage to the face was in his December 
1999 claim.  Thus, no claim, formal or informal, was received 
prior to December 13, 1999, for service connection for TMJ 
syndrome or a right face condition with nerve damage.  In light of 
such, the Board concludes that the preponderance of the evidence 
is against the claim and that there is no basis for assignment of 
an effective date prior to December 13, 1999, for service 
connection for TMJ syndrome or a right face condition with nerve 
damage.    


ORDER

An effective date prior to December 13, 1999, for the award of 
service connection for TMJ syndrome is denied.  

An effective date prior to December 13, 1999, for the award of 
service connection for right face condition with nerve damage is 
denied.   


REMAND

First, the Board notes that in March 2003, the RO granted an 
increased rating, from 10 percent to 30 percent, for the veteran's 
service-connected TMJ syndrome with headaches, effective November 
19, 2002.  In a statement received in April 2003, the veteran 
argued that the 30 percent rating assigned to his service-
connected TMJ syndrome should be back-dated.  Such statement 
constitutes a notice of disagreement with the RO's March 2003 
rating decision.  When there has been an initial RO adjudication 
of a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case.  Thus, remand for 
issuance of a statement of the case on this issue is necessary.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that remand of the veteran's claims of 
entitlement to service connection for hypertension and tinnitus 
are warranted to ensure full and complete compliance with the 
enhanced duty to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107 (West 2002)].   

The veteran is service connected for TMJ syndrome, with headaches, 
right face condition with nerve damage, psychoneurosis, anxiety, 
and a scar of the upper lip.  The veteran contends that his 
hypertension and tinnitus were caused by these disabilities and as 
such, he is entitled to secondary service connection.  See 38 
C.F.R. § 3.310 (2003).  In regard to the veteran's claim of 
entitlement to service connection for hypertension, his 
representative argues that he should be entitled to service 
connection on a presumptive basis as he was treated for paroxysmal 
tachycardia within a year following his discharge from service.  
See 38 C.F.R. §§ 3.307, 3.309 (2003).  Alternatively, if the 
veteran is not entitled to secondary or presumptive service 
connection for hypertension and/or tinnitus, VA must consider 
whether the veteran is entitled to service connection for these 
disabilities on a direct basis.  

Pursuant to 38 C.F.R. § 3.159(c)(2) (2003), VA must make 
reasonable efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as medical and 
other records from VA medical facilities.  VA will end its efforts 
to obtain these records only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  

In an Authorization and Consent to Release Information Form 
received in March 2000, the veteran indicated that there were 
medical and dental records located at the Stokes VA Hospital in 
Cleveland from 1994 or 1999 (illegible) to 2000.  Also, the 
veteran indicated that he authorized the release of all medical 
records from 1965 to 2000.  Associated with the claims file are 
records from the VA Medical Center/Hospital in Cleveland for 
January 1966 to February 1966 and for February 2000 to May 2000 
and for March 2003.  Thus, it does not appear that all the 
veteran's medical records from the VA Medical Center/Hospital in 
Cleveland have been obtained.  Additionally, there is a medical 
record from C. Miller, M.D., dated in May 1966, which indicates 
that Dr. Miller treated the veteran in December 1965 for a nervous 
reaction and paroxysmal tachycardia.  Dr. Miller also referenced 
records for the veteran from Grace Hospital for December 1965.  
However, the claims file does not contain complete treatment 
records from Dr. Miller, or any treatment records from Grace 
Hospital.  Thus, on remand, any outstanding records of relevant 
medical treatment should be obtained for consideration in 
connection with the veteran's appeal.  

The Board also notes that the current record does not contain 
sufficient medical evidence as to whether the veteran's tinnitus 
or hypertension are causally related to service or to service-
connected disability.  As such, a VA examination is warranted to 
determine the etiology of the veteran's claimed hypertension and 
tinnitus.  

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must issue a statement of the case, containing all 
applicable laws and regulations, on the issue of entitlement to an 
effective date prior to November 19, 2002, for a 30 percent 
evaluation of TMJ syndrome, with headaches.  The veteran should be 
advised of the time period in which to perfect his appeal.

2.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed with respect to the 
veteran's tinnitus and hypertension claims, consistent with all 
governing legal authority.  Such action should, in any case, 
include informing the veteran of the evidence needed to support 
his claims and indicating whether the veteran should submit such 
evidence or whether VA will obtain and associate such evidence 
with the claims file.  Additionally, the RO should ensure that 
notification to the veteran and development of the veteran's 
claims addresses the veteran's claim entitlement to an effective 
date prior to November 19, 2002, for a 30 percent evaluation of 
TMJ syndrome, with headaches.

3.  The veteran should be contacted and requested to identify all 
current and past VA and non-VA medical providers who have examined 
or treated him for hypertension and tinnitus.  The RO should take 
the appropriate steps to obtain identified records, specifically 
treatment records from the Cleveland VA Medical Center/Hospital, 
Grace Hospital, and Dr. Miller, not already associated with the 
claims file.  A response, negative or positive, should be 
associated with the claims file.  For VA records, requests must 
continue until the RO determines that the records sought do not 
exist or that further efforts to obtain those records would be 
futile. 

4.  The veteran should be afforded appropriate VA  examination(s) 
to determine the diagnosis and etiology of the veteran's 
hypertension and tinnitus.  The claims file should be made 
available to the examiner(s) prior to examination for review of 
pertinent documents therein.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the examiner(s) should be 
conducted.  The examiner(s) should address the following:

(a) is it "likely" or "unlikely" that the veteran's hypertension 
was
        1) incurred during his military service; 
        2) related to his treatment for paroxysmal tachycardia in 
1965-1966; 
        3) caused by any service-connected disability; or, 
        4) worsened in severity due to any service-connected 
disability?

(b) is it "likely" or "unlikely" that the veteran's tinnitus was 
1) incurred during his military service; 
2) caused by any service-connected disabilities, specifically his 
TMJ syndrome with headaches; or, 
3) worsened in severity due to any service-connected disability, 
specifically his TMJ syndrome with headaches? 

A complete rationale for any opinion expressed must be provided.  
If the examiner cannot answer any of the aforementioned questions, 
then he or she should so state.

5.  After completing the above, the veteran's service connection 
claims should be readjudicated, based on the entirety of the 
evidence.  If any claim on appeal is not granted to the veteran's 
satisfaction, he and his representative should be provided with a 
supplemental statement of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



